Citation Nr: 1760140	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-15 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 14, 2011.

2.  Entitlement to TDIU on an extraschedular basis prior to June 14, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from January 2004 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was most recently before the Board in September 2016.  At that time, the appellant was awarded a service connection for post-traumatic stress disorder (PTSD).  The issue of TDIU was remanded for reconsideration after the assignment of an initial rating for PTSD.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the appellant nor his representative has argued otherwise.

In July 2017, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to an extra-schedular TDIU rating prior to June 14, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant is service connected for post-traumatic stress disorder (PTSD), rated at 50 percent from June 14, 2011, and 70 percent from February 13, 2017; a lumbar spine disability rated at 20 percent from March 28, 2008, and 40 percent from January 19, 2011; sciatic neuralgia of the left lower extremity, rated at 10 percent from June 29, 2010, and 20 percent from August 1, 2012; and radiculopathy of the right lower extremity rated at 10 percent from January 19, 2011, and 20 percent from January 30, 2017.  The appellant's combined disability rating is 20 percent from March 3, 2008, 30 percent from June 29, 2010, 50 percent from January 19, 2011, 80 percent from June 14, 2011, and 90 percent from February 13, 2017.  

2.  The appellant's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since June 14, 2011.  

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met from June 14, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistant Act of 2000 (VCAA)

The appellant has not raised any issues regarding VA's duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases or injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where the scheduler rating is less than total, a total disability rating may still be assigned when the disabled person is, in the judgement of the rating agency, unable to follow a substantially gainful occupation as a result of the service-connected disability; provided that, in part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and a combined disability rating of 70 percent or more.  38 C.F.R §§ 3.340, 3.341(a), 4.16(a) (2017).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017).  The ultimate question is whether the Veteran, in light of his service connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that his service connected disabilities have rendered him unable to maintain gainful employment.  The appellant has a current total disability rating of 90 percent from February 13, 2017.  The appellant has previously been rated as 80 percent disabled from June 14, 2011, 50 percent disabled from January 19, 2011, 30 percent disabled from June 29, 2010, and 20 percent disabled from March 28, 2008.  The appellant's application for TDIU was received by VA in January 2011.  

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that the evidence supports the assignment of a TDIU on a schedular basis from June 14, 2011.  On that date, the appellant had a combined disability rating of 80 percent, with at least one disability rated at 40 percent.  Thus he meets the schedular criteria for TDIU from that date forward.  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

Upon consideration of the record in its entirety, the Board finds that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The appellant, as indicated in his initial claim for TDIU, has last worked at a factory that assembled home appliances in January 2011.  He has indicated that he has a high school degree and has completed some college coursework online before separation from the Army.  He claimed at the time that he was unable to work due to his service-connected disabilities, particularly a lower back disability that manifests with right leg radiculopathy and left leg neuralgia.  He has consistently maintained that his back pain causes issues sleeping, standing, and walking.  At the time his claim for TDIU was received by VA, the appellant's combined disability rating was 50 percent.

In connection with his claim, the appellant underwent an April 2011 VA examination at which the examiner found that the appellant was totally unemployable due to the limitations of movement and pain caused by his lower back disability.  This determination was reached after examining the appellant's file, taking his medical history, measuring his range of motion, and considering the considerable pain he experiences while trying to move.  

A second VA examination in August 2012 also found the appellant totally unemployable.  The examiner, after interviewing the appellant about his pain and medical history and reviewing his claims file, opined that his back condition "precludes all occupational function, physically demanding or sedentary, at the present time."  

At his July 2017 Board hearing, the appellant described the limitations caused by his service-connected disabilities.  He credibly testified as to the significant physical limitations caused by his service-connected low back and lower extremity disabilities.  He also provided credible testimony regarding the effect of his service-connected PTSD on his ability to function in a more sedentary occupation, including anxiety, difficulty handling stress, and problems being around others.  

Finally, the Board observes that the Social Security Administration has determined that the appellant is disabled due to multiple disc herniations and disc degeneration, one of his service-connected disabilities.  

After reviewing the record in its entirety, the Board finds that the evidence supports the appellant's assertion that his service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Therefore, the appellant's claim for a schedular TDIU is granted, effective from June 14, 2011, as that is the first date on which the appellant meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a); Gilbert, 1 Vet. App. at 54. 


ORDER

TDIU is granted from June 14, 2011, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As set forth above, the appellant's application for TDIU was received by VA in January 2011.  He did not, however, meet the schedular criteria for TDIU until June 14, 2011.  Nonetheless, the record contains evidence suggesting that he was unemployable due to service-connected disabilities from January 2011.  He reports that he has not worked since January 2011.  The record contains FMLA paperwork from January 2011 indicating that the appellant was incapable of returning to work and an April 2011 VA examination found him totally unemployable.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director of Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

Although the RO appears to have considered the appellant's claim based on schedular considerations for the period from June 14, 2011, there is no indication that there was consideration of an extra-schedular TDIU for the period prior.  The appellant has submitted evidence that he was last employed in January 2011.  It is improper for the Board to consider such extra-schedular entitlement in the first instance without first allowing the AOJ to submit the claim to the Director of Compensation Services for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the appellant's claim for a TDIU rating prior to June 14, 2011 to the Director of Compensation Services for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

2.  The RO should then adjudicate the claim.  If any decision is adverse to the appellant, the RO should issue a supplemental statement of the case and allow the applicable time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


